Judgment, Supreme Court, New York County (Harold Rothwax, J.), rendered March 16, 1994, convicting defendant, upon his plea of guilty, of attempted robbery in the second degree, and sentencing him, as a second violent felony offender, to a term of 31/2 to 7 years, unanimously affirmed.
By pleading guilty, defendant forfeited his appellate claims that the hearing court improperly interfered with his questioning of the witnesses during the Mapp hearing, depriving him of due process, and abused its discretion at the Sandoval hearing by ruling defendant’s prior conviction for robbery in the second degree admissible (see, People v Robles, 160 AD2d 252, lv denied 76 NY2d 795; People v Otero, 184 AD2d 484, lv denied *45480 NY2d 976). In any event, the claims are without merit. Concur—Rubin, J. P., Ross, Williams, Tom and Andrias, JJ.